Citation Nr: 9920794	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee injury 
residuals.  

2.  Entitlement to service connection for recurrent right 
ankle sprain residuals.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant's records of service (DD-214's) on file show he 
has certified active service from June 1981 to June 1984 and 
from November 1986 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for left 
knee injury residuals is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for entitlement to service connection for 
recurrent right ankle sprain residuals is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
knee injury residuals is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
recurrent right ankle sprain residuals is not well grounded.  
38 U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show treatment for recurrent right 
ankle sprains as well as right foot pain.  Service medical 
records show treatment for left knee pain in October 1989 and 
November 1989.  Progress notes indicate that the appellant's 
left knee pain had resolved by the end of November 1989.  No 
other previous or subsequent diagnoses regarding the 
appellant's left knee are noted in the service medical 
records.  

The appellant reported complaints of right heel and ankle 
pain during the September 1994 Medical Board Evaluation.  No 
complaints regarding the left knee were noted.  On 
examination of the right ankle, there was full range of 
motion, normal subtalar motion, no increased ligamentous 
laxity, and no tenderness to palpation over the Achilles 
tendon or the lateral ligamentous structures.  

In May 1995, the RO received the appellant's application for 
compensation or pension.  

In June 1995, the appellant underwent, in pertinent part, a 
VA general medical examination.  On examination, complaints 
of frequent right ankle sprains were noted.  No complaints 
regarding the left knee were noted.  Examination of the right 
ankle revealed full range of motion, no Achilles tenderness 
and no swelling.  It was concluded that the appellant did not 
have a current right ankle disability.  

In September 1995, the appellant underwent a VA examination 
of the bones.  The appellant reported that he had twisted his 
left knee after slipping on a wet floor in 1992.  The 
appellant reported pain in the medial tendons on both legs.  
The appellant stated that he was not receiving any current 
medical attention and denied having any arthroscopic surgery 
or other surgical procedures in the past.  

Examination of the knees revealed no external deformity, no 
swelling, no crepitus, a negative Drawer sign, and full range 
of motion in both knees.  X-rays showed no evidence of 
effusion in the left knee and no evidence of bony injury, 
joint space narrowing, erosion, or osteophytosis.  The 
appellant was diagnosed with a history of medial ligament 
strains.  

In March 1997 a personal hearing was held at the VARO in 
Oakland, California regarding the claims of service 
connection for left knee and right ankle disorders.  
Regarding the left, knee, the appellant testified that he had 
first started having problems with it in 1989 when he slipped 
on a wet floor while stationed in Germany.  Transcript, p. 1.  
The appellant initially reported experiencing sharp pain on a 
daily basis.  Tr., p. 2.  Aside from the VA examinations he 
had attended, the appellant denied receiving any treatment 
for his left knee since leaving service.  Tr., p. 4.  He also 
acknowledged that he did not mention his left knee at a 
physical examination related to his employment.  Tr., p. 5.  
When asked again about his symptoms, the appellant reported 
experiencing sharp pain on the inner side of his left knee as 
well as popping in the joint.  Id.  He testified that he 
experiences popping about two or three times per week.  Id.  

When asked about his right ankle, the appellant testified 
that he first started having problems in 1986 when he 
sprained his right ankle.  Tr., p. 7.  The appellant stated 
that he experienced several more right ankle sprains while in 
the military.  Tr., p. 8.  When asked about his current 
symptoms regarding his right ankle, the appellant testified 
that he was experiencing "[j]ust the normal pain."  He 
stated that he wears high top shoes for support and that his 
activities are limited somewhat because of daily pain in his 
ankle.  Tr., p. 10.  

In May 1997 the appellant underwent a VA examination of the 
joints.  The appellant's primary complaints were recurrent 
right ankle sprains and a left knee injury sustained while 
slipping in a hallway in Germany in 1991.  The appellant 
reported that his right ankle was currently symptom free and 
that he experienced periodic pain in his left knee.  
Regarding his right ankle, the appellant reported 
experiencing occasional grating.  

Examination of the right ankle revealed no swelling, no 
abnormalities of the tendon, and full range of motion with no 
grating noted.  X-rays of the right ankle were negative.  
Examination of the left knee revealed full range of motion, 
no swelling, and no abnormalities.  The appellant was able to 
fully flex and extend his left knee.  X-rays of the left knee 
were interpreted as showing no evidence of degenerative 
disease.  The appellant was diagnosed in pertinent part with 
symptoms of sprain of the right ankle and left knee.  

Subsequent to this examination, the RO referred the claims 
folder to the May 1997 VA examiner for his review and also 
requested that he clarify his diagnosis of symptoms of sprain 
of the right ankle and left knee since there did not appear 
to be evidence of a current pathology.  

Pursuant to this request, the May 1997 VA examiner submitted 
a clarification of his May 1997 report in October 1998.  The 
VA examiner noted that he had noted the appellant's history 
of symptoms, but that he showed no evidence of a present 
pathology in either the left knee or the right ankle at the 
May 1997 VA examination.  He stated that his examination of 
both the left knee and right ankle were completely within 
normal limits without any abnormalities noted in either the 
left knee or the right ankle.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claims of entitlement to service connection for left 
knee injury residuals and for recurrent right ankle sprain 
residuals must be denied as not well grounded.  

The appellant has failed to establish proof that he has been 
currently diagnosed with either a left knee or a right ankle 
disability.  Aside from the VA examinations conducted 
pursuant to this appeal, there is no record of the appellant 
receiving any post-service medical treatment from physicians 
for either his right ankle or his left knee.  The appellant 
admitted at the hearing that he has not received any 
treatment for his left knee since service.  

The only post-service medical evidence available are the 
multiple VA examinations he has undergone.  On none of these 
VA examinations was the appellant diagnosed with a current 
left knee or right ankle disability.  

During the June 1995 VA examination the appellant was found 
to not have a current right ankle disability.  No complaints 
regarding his left knee were noted.  

The appellant was only diagnosed with a history of medial 
ligament strains when examined at the VA examination in 
September 1995.  No current diagnoses of a left knee 
disability or of a right ankle disability were made.  

The May 1997 VA examiner specifically concluded that the 
appellant's left knee and right ankle examinations were 
completely within normal limits with no evidence of 
abnormality.  The VA examiner concluded that there was no 
evidence of any present pathology regarding either the left 
knee or the right ankle.  

Because the appellant has failed to establish proof of a 
current diagnosis or disability of the left knee and the 
right ankle, the Board finds that his claims of entitlement 
to service connection left knee injury residuals and 
entitlement to service connection for recurrent right ankle 
sprain residuals must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

The appellant's own opinions and statements of a current 
disability will not suffice to well-ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the left knee and has not 
presented probative medical evidence of a current diagnosis 
or disability of the right ankle.  Consequently, the Board 
concludes that the appellant's claims of entitlement to 
service connection for left knee injury residuals and service 
connection for recurrent right ankle sprain residuals are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection left knee 
injury residuals and for recurrent right ankle sprain 
residuals are not well grounded, the doctrine of reasonable 
doubt has no application to his case.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for left knee injury 
residuals, the appeal is denied.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for recurrent right ankle 
sprain residuals, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

